Citation Nr: 0800934	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than May 16, 2001, 
for the award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted a TDIU and assigned an 
effective date for the grant of May 16, 2001.  This case was 
remanded by the Board in July 2004 to comply with the duty to 
notify and assist a claimant that included providing 
additional notice and obtaining records from the US Social 
Security Administration (SSA).  The required notice and 
development have now been completed, and the case has now 
been returned to the Board further appellate consideration.


FINDINGS OF FACT

1.  May 16, 2001 is the earliest date as of which the 
schedular rating criteria for a TDIU were met, and is the 
earliest date as of which it is factually ascertainable that 
total unemployability due to service-connected disability of 
post-traumatic stress disorder (PTSD) had occurred. 

2.  Prior to May 16, 2001, the veteran's service-connected 
PTSD did not cause marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
did not necessitate frequent periods of hospitalization, and 
did not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of PTSD.  


CONCLUSION OF LAW

The criteria for an earlier effective date than May 16, 2001 
for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.321(b), 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Regarding the timing of the notice, VA sent the veteran a 
notice letter in June 2001.  Although the duty to notify was 
not satisfied prior to the August 2002 rating decision on the 
claim by the AOJ, VA's duty to notify was later satisfied by 
a July 2004 VA notice letter that constituted a fully 
compliant notice, and was followed by July 2007 Supplemental 
Statement of the Case readjudication of the claim for earlier 
effective date for TDIU.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a notice 
followed by readjudication of the claim by the AOJ); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim such as a SOC or SSOC is 
sufficient to cure a timing defect).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  This case was specifically remanded to 
obtain information about a disability determination and 
copies of medical records from SSA.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regard to the claims for earlier effective date for 
TDIU, the earliest possible dates permitted by the effective 
date regulations have been granted, so that an earlier 
effective date is not legally possible.  In cases such as 
this, where a claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit, VA is 
not required to meet the duty to assist a claimant.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.

Earlier Effective Date for TDIU

On May 16, 2001, VA received the veteran's claim for 
increased rating for service-connected PTSD.  A November 2001 
rating decision granted an increased rating from 50 percent 
to 70 percent for the veteran's only service-connected 
disability of PTSD.  

In the August 2002 rating decision on appeal, VA granted a 
TDIU, effective from May 16, 2001, the date of receipt of 
claim for increased rating for service-connected PTSD.  In 
September 2002, the veteran entered a timely notice of 
disagreement with the effective date assigned for TDIU.  In 
December 2002, the RO issued a statement of the case on the 
appealed issue of earlier effective date for TDIU.  In March 
2003, the veteran entered a timely substantive appeal on the 
issue of earlier effective date for TDIU.  

The veteran contends generally that an earlier effective date 
than March 16, 2001 is warranted for the grant of TDIU.  The 
veteran contends that he has been totally disabled since 
1987, and points out that he has been determined to be 
disabled by SSA since January 1987.

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.
The effective date for a TDIU claim is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, the effective date for TDIU 
is the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  The effective date for TDIU is 
governed by the effective date provisions for increased 
ratings of 38 C.F.R. § 3.400(o).  See Hurd v. West , 13 Vet. 
App. 449 (2000) (Court applied 38 U.S.C.A. § 5110(b)(2), 
which applies to increased rating claims, to a TDIU claim).  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) (2007).  Once a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of a report of VA examination or VA 
hospitalization will be accepted as an informal claim for 
increased benefits, effective from the date of the VA report.  
38 C.F.R. § 3.157(b)(1).  Evidence from a private physician 
or layman will also be accepted as an informal claim for 
increased benefits, effective from the date received by VA.  
38 C.F.R. § 3.157(b)(2).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007). Before a total 
rating based upon individual unemployability may be granted, 
there must also be a determination that the veteran's 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age or non-
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that May 16, 2001 is the earliest date as of which the 
schedular rating criteria for a TDIU were met.  The veteran's 
claim for an increased rating for service-connected PTSD was 
received on May 16, 2001.  A November 2001 rating decision 
granted an increased rating of 70 percent for the veteran's 
service-connected PTSD, and made the increase to 70 percent 
effective from May 16, 2001.  As of May 16, 2001, the veteran 
had at least a 60 percent schedular disability rating for the 
only service-connected disability of PTSD.  38 C.F.R. 
§ 4.16(a) (when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, if there is only one such disability, 
it shall be ratable as 60 percent or more).  

May 16, 2001 is also the earliest date as of which it is 
factually ascertainable that total unemployability due to 
service-connected disability had occurred.  A June 2001 VA 
examination report that reflects the severity of the 
veteran's reported and clinically indicated psychiatric 
symptoms of PTSD, included the veteran's history that he had 
not held gainful employment since 1987, and a history of 
being on SSA disability for "nerves," and includes a Global 
Assessment of Functioning scale score (GAF) of 52.  The GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The GAF Scale score 
is based on all of the veteran's psychiatric impairments.  
The GAF of 52 reflects moderate symptoms or moderate 
difficulty in social and occupational functioning.  VA 
examination report in July 2001 reflects difficulty with 
social isolation and relationships, and a GAF of 45, which 
reflects serious psychiatric symptoms or serious impairment 
in social and occupational functioning that contemplates an 
inability to keep a job.  Even if the June 2001 or July 2001 
VA examination reports were construed as an informal claim 
for TDIU under 38 C.F.R. § 3.157, this would not result in a 
claim for TDIU prior to May 16, 2001.

With regard to the veteran's contention that he has been 
determined by SSA to be disabled and has been unemployed 
since 1987, the March 1999 SSA disability decision reflects 
that the determination that the veteran was under a 
"disability" was based primarily on non-service-connected 
arthritis (ankles, knees, upper extremity, cervical spine), 
and both service-connected psychiatric disorder and non-
service-connected organic brain disorder (affective disorder) 
was only considered a secondary disorder.  SSA determined 
that the veteran had been under a disability from December 
1986, and allowed disability benefits from May 1987.  The 
rating criteria used by the SSA, while pertinent to the 
adjudication of a claim for VA benefits, are not controlling 
for VA purposes.  Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
SSA decision indicated that the psychiatric impairment 
diagnosed as affective disorder included significant (non-
service-connected) organic brain deficits.  

The Board further finds that, prior to May 16, 2001, the 
veteran's service-connected PTSD did not cause marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, did not necessitate 
frequent periods of hospitalization, and did not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of PTSD.  The 
weight of the evidence shows that the veteran's occupational 
"disability" since 1987 and prior to May 16, 2001 has been 
primarily due to non-service-connected physical disabilities 
of arthritis and mental disabilities that include organic 
brain deficits.  In the absence of such factors, the Board 
finds that a remand for the consideration of the requirements 
for an extraschedular evaluation for a TDIU under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  In this regard, the evidence does 
not show that referral for an extraschedular rating for TDIU 
was warranted prior to May 16, 2001.  For these reasons, the 
Board finds that the criteria for an effective date for TDIU 
earlier than May 16, 2001 have not been met.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  


ORDER

An effective earlier date than May 16, 2001 for the grant of 
a TDIU is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


